Case 1:18-cr-00421-REB Document 112 Filed 04/20/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Criminal Case No. 1:18-cr-00421-REB-2

 UNITED STATES OF AMERICA,

                Plaintiff,

 v.

 2.    JUSTIN VIGIL,

                Defendant.


                       ORDER DENYING MOTION FOR RELEASE



       This matter is before the court on Defendant Justin Vigil’s Motion for Release Pending

Sentencing (“Motion for Release”) [#108, filed April 14, 2020], which was referred to the

undersigned Magistrate Judge pursuant to D.C.COLO.LCrR 57.1 and the Memorandum dated

April 14, 2020. [#109]. In the Motion for Release, Defendant seeks release on bond pending his

sentencing which was vacated and has not yet been reset. [#107]. This court ordered the

Government to respond no later than April 17, 2020. [#110]. The Government responded on April

17, 2020 [#111], and the instant Motion for Bond is currently ripe for review.

       On October 16, 2019, Defendant pleaded guilty before the Honorable Robert E. Blackburn

on October 16, 2019. [#82]. His sentencing was originally set for March 5, 2019, but was vacated

and reset upon motion for March 31, 2020. [#99, #102, #103]. Due to the COVID-19 pandemic

and this District’s response to promote public health and safety, Defendant Vigil’s sentencing was

vacated and has not yet been reset. [#107]. In his Motion for Release, Defendant argues that this
Case 1:18-cr-00421-REB Document 112 Filed 04/20/20 USDC Colorado Page 2 of 3




court release him due to the current COVID-19 pandemic, so long as it finds by clear and

convincing evidence that Defendant Vigil does not pose a risk a flight or a danger to the

community.

       Defendant Vigil is subject to mandatory detention pursuant to 18 U.S.C. § 3143(a)(1), and

he does not meet that section’s release requirements. Therefore, Defendant Vigil seeks now relief

from an order by Judge Blackburn, the court with original jurisdiction over the offense and

presiding judicial officer. The Motion for Release was referred to this court, and I now proceed

by Order pursuant to Fed. R. Crim. P. 59(a). Section 3143 provides that a judicial officer shall

order a person who has been found guilty of an offense and who is awaiting imposition of sentence

be detained, unless the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to the safety of any other person or the community if released

under section 3142(b) or (c). 18 U.S.C. § 3143(a)(1) (emphasis added).

        First, as an initial matter, though this court is cognizant of the concerns presented by the

COVID-19 pandemic to all individuals, both detained and otherwise, this court notes that

Defendant Vigil’s conduct in this case does not support a finding that there is clear and convincing

evidence that Defendant is not likely to flee or pose a danger to the safety of any other person in

the community. This court released Defendant Vigil on conditions of release, including a curfew

and GPS monitoring on March 12, 2019. [#26]. Less than two months later, Defendant Vigil

failed to return to his residence by the court-ordered curfew time, failed to report to his supervising

officer as required, and severed the ankle monitor without permission. [#34]. Defendant Vigil

failed to appear at his sentencing hearing set for June 20, 2019. [#59]. Defendant Vigil’s location

was unknown until he appeared before this court on a Writ of Habeas Corpus ad Prosequendum

four months later. [#73, #79]. The fact that Defendant Vigil was detained by Jefferson County at
Case 1:18-cr-00421-REB Document 112 Filed 04/20/20 USDC Colorado Page 3 of 3




the time that he was located by the United States Marshals for his violation of pretrial release also

undercuts any argument that he is not a danger to the community. In addition, Defendant Vigil’s

original offense involved the use of firearms to rob additional firearms from a Federal Firearm

Licensee posed a significant danger to the community in multiple ways. The potential risk of

COVID-19 generally in the GEO facility bolster any argument of the lack of the risk of flight

and/or danger to the community specifically presented by Defendant Vigil.

       Upon review of the docket, the Motion for Release, and the Government’s Response, this

court respectfully finds that Defendant Vigil has failed to meet his burden. Accordingly, it is

ORDERED that:

       (1)      Defendant Justin Vigil’s Motion for Release Pending Sentencing [#108] is

               DENIED. 1



DATED: April 20, 2020                          BY THE COURT:



                                                Nina Y. Wang
                                                United States Magistrate Judge




1
  Pursuant to Fed. R. Crim. P. 59(a), the Parties shall have fourteen (14) days after service of this
Recommendation to serve and file any written objections in order to obtain reconsideration by the
District Judge to whom this case is assigned. Failure to object in accordance with this rule waives
a party’s right to review. Fed. R. Crim. P. 59(a).
